UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1606


CYNTHIA B. WOODS,

                   Plaintiff - Appellant,

            v.

SOUTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES;
MONA SECHREST; MARSHA BROWN; KIM BACKMAN; DR. PETE
LIGGETT,

                   Defendants - Appellees,

            and

HOLLIE HOADWONIC; CHRISTIAN L. SOURA,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-00834-MGL)


Submitted: September 26, 2019                          Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.
Cynthia B. Woods, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT, SAVITZ & BETTIS,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cynthia B. Woods seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing, without prejudice, Woods’ amended civil

complaint against Defendants.      After the district court dismissed Woods’ amended

complaint, Woods filed a second amended complaint and Defendants filed a motion to

dismiss, which is still pending in the district court. We dismiss the appeal as interlocutory

and remand for further proceedings.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because

Woods has attempted to cure the deficiencies in her amended complaint as identified by

the district court, and since Defendants’ motion to dismiss is still pending in the district

court, we find that the district court’s dismissal order is neither a final order nor an

appealable interlocutory or collateral order. Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We therefore dismiss this appeal and

remand to the district court for further proceedings. Cf. Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             3